DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 09 March 2021 has been received and considered.
Claims 1-12 are pending.
This Action is Final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 11 recite the instructions are “for executing” the method of claim 1.  It is unclear as to whether the steps of claim 1 are actually executed and therefore given patentable weight.  For the purposes of examination with respect to prior art, these claims are considered to incorporate and require the subject matter of claim 1.  It is recommended to clarify these claims to explicitly require the limitations of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over D’Costa et al. (US 20150113659), in view of Lu et al. (US 20050149746), Wilding (US 20140172806) and Dodd (US20100031023).
As per claims 1 and 10-12, D’Costa et al. discloses a system, apparatus, medium, and computer implemented method for securely extracting secure data from a human capital management (HCM) system, comprising: 
receiving setup data from a production application of the HCM system, wherein the setup data includes one or more field types describing what type of secure data is stored on the production tenant (see paragraphs [0033]-[0035] and [0042] where the input structure provides the masking module to determine which filed types to mask; see paragraph [0006] showing an HCM environment);
 creating a scrambling module based on the setup data that is configured to scramble the secure data based on scrambling settings, wherein the scrambling module is configured to install onto the HCM system and to communicate with the production application to receive the secure data to scramble the secure data (see paragraphs [0033]-[0042] where the application provides setup information for 
wherein the scrambling settings include a persistence scrambling setting to cause the scrambling module to: scramble each instance of secure data to produce a scrambled value for each instance of secure data; and reproduce the same scrambled value from the same instance of secure data each time the secure data is scrambled such that each scrambled value persists (see paragraphs [0014]-[0015], “the data masked in such a way that each name is always replaced with the same corresponding fictional name”).
D’Costa et al. fails to explicitly disclose the masking module is uploaded and installed.
However, Lu et al. teaches the uploading and installation of a module used to hide secure data (see paragraphs [0034]-[0038]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to allow for the uploading of the masking module of the D’Costa et al. system.
Motivation to do so would have been to allow the end user to supply the parameters for the masking/encrypting/hiding (see Lu et al. paragraphs [0034]-[0035]).
While the modified D’Costa et al. and Lu et al. system generally teaches the use of a production environment, they fail to explicitly disclose the use of a production tenant as part of the HCM system.
However, Wilding teaches the masking of secret data in a multi-tenant system with a production tenant and a testing tenant (see paragraphs [0067]-[0072]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the multiple tenants of the Wilding system as part of the modified D’Costa et al. and Lu et al. masking system.
Motivation to do so would have been to allow the testing portion to use real production data (in a masked form) when testing (see Wilding paragraphs [0007]-[0009] and [0067]-[0072]).

However, Dodd teaches to scramble each instance of secure data to produce a unique scrambled value for each instance of secure data; and reproduce the same unique scrambled value from the same instance of secure data each time the secure data is scrambled such that each scrambled value persists (see paragraph [0023]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill to include the unique scrambling of Dodd in the modified D’Costa et al., Lu et al., and Wilding system.
Motivation to do so would have been to make a replacement value such that it is not easily ascertainable to a potential hacker (see Dodd paragraph [0023]).
As per claim 2, the modified D’Costa et al., Lu et al., Wilding, and Dodd system discloses creating the scrambling module includes creating a self-delete protocol configured to delete the scrambling module after scrambling the secure data has been completed (see D’Costa et al. paragraph [0041] where the masking module releases resources and terminates, i.e. deletes itself, upon completion).
As per claim 3, the modified D’Costa et al., Lu et al., Wilding, and Dodd system discloses the scrambling module is further configured to communicate with a support tenant to send scrambled data to the support tenant (see Wilding paragraphs [0067]-[0072]).
As per claim 4, the modified D’Costa et al., Lu et al., Wilding, and Dodd system discloses uploading the scrambling module includes installing the scrambling module onto a support tenant (see 
As per claim 5, the modified D’Costa et al., Lu et al., Wilding, and Dodd system discloses uploading the scrambling module includes installing the scrambling module onto the production tenant (see Lu et al. paragraphs [0034]-[0038] and Wilding paragraphs [0067]-[0072]).
As per claim 6, the modified D’Costa et al., Lu et al., Wilding, and Dodd system discloses transmitting a request to receive setup data to the production tenant before receiving the setup data (see D’Costa et al. paragraphs [0017], [0019], [0023], and [0121]; and Lu et al. paragraphs [0034]-[0035]).
As per claim 7, the modified D’Costa et al., Lu et al., Wilding, and Dodd system discloses generating a form for a user to select which field types of the setup data are to be scrambled and/or one or more scrambling techniques for how the field types are to be scrambled (see D’Costa et al. paragraphs [0017], [0019], [0023], and [0121]; and Lu et al. paragraphs [0034]-[0035]).
As per claim 8, the modified D’Costa et al., Lu et al., Wilding, and Dodd system discloses the generating the form can include generating a user selection to allow encryption of one or more scrambling techniques to hide the one or more scrambling techniques (see Lu et al. paragraphs [0034]-[0035]).
As per claim 9, the modified D’Costa et al., Lu et al., Wilding, and Dodd system discloses creating a user profile to store preferences and/or for scheduling for uploading and/or executing the scrambler module (see D’Costa et al. paragraph [0018]).

Response to Arguments
Applicant's arguments filed 09 March 2021 have been fully considered but they are not persuasive. Applicant argues the rejections under 35 USC 112(b) are overcome and that the cited prior art fails to teach the amended limitations.
With respect to Applicant’s arguments regarding the rejection under 35 USC 112(b), the amendments did not address the rejection.  Specifically, it is unclear whether claims 10 and/or 11 actually require executing the method of claim 1 as they merely claim “for executing” the method of claim 1.  It is recommended to positively recite the execution of the method of claim 1 by removing the word “for” in this phrase.
With respect to Applicant’s arguments regarding the amendment to claim 1, as put forth above, D’Costa teaches the scrambling settings include a persistence scrambling setting to cause the scrambling module to: scramble each instance of secure data to produce a scrambled value for each instance of secure data; and reproduce the same scrambled value from the same instance of secure data each time the secure data is scrambled such that each scrambled value persists (see paragraphs [0014]-[0015], “the data masked in such a way that each name is always replaced with the same corresponding fictional name”) and Dodd, renders the remaining differences, with respect to the limitation, obvious. Therefore the prior art renders the claims obvious.
Any remaining claims not specifically addressed are moot in view of the above rejection and response.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the remaining references put forth on the PTO-892 form are directed to masking of data.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875.  The examiner can normally be reached on Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Pyzocha/               Primary Examiner, Art Unit 2419